Detailed Action
1.	 Claims 1-22 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
2.	Applicant’s response to the last Office Action filed on 04/28/2022 has been entered and made of record.
3.	Claims 1-14,16-17,19 and  22  have been amended.
4. 	Based on the Applicant amendment   the  rejection under 35.U.S.C 112b are expressly withdrawn 
Response to Argument
5.	The Applicant argument filed on 07/27/2022 are fully considered. For Examiner response see discussion below.

a.	 The Applicant amend the claim by adding “a frequency setting circuit configured to set a
transmission frequency based on the acquired degree of beam penetration”, and substantially argue  the applied prior art do not  teach the added limitation. 
The Applicant argument is persuasive the 35 U.S.C 103 rejection based on the applied prior arts expressly withdrawn. However, after further search and consideration  a new prior art that teach the added limitation is found
Specifically,  Romano et al. (20120136281 A1) teaches how  a  penetration level of ultrasound beam depends on the frequency of said ultrasound beam. In particular, low frequency ultrasound beam penetrates more deeply than high frequency ultrasound beam.
If  the frequency of the ultrasound beam is lower than 19 MHz, there is a risk that the beam penetrates to deeply so that tissues at the neighborhood of the ciliary body may be damaged by the ultrasound beam. And if the frequency of the ultrasound beam is higher than 23 MHz, there is a risk that the ultrasound beam does not penetrate enough into the tissue of the eye so that the ultrasound beam does not destroy the ciliary body. Thus, from the above discussion it is clear  that Romano teaches a method determining a degree penetration  of ultrasound beam as a function of frequency, i.e’, by adjusting the frequency of the ultrasound that range between  the  lower frequency 19MZ and  a  higher  frequency of 23 MHZ(see [0048]-[0051]]

 b. The Applicant argues  the applied prior arts do not teach “a drive circuit configured to generate a drive pulse based on the set transmission frequency”. 
	As to above argument Examiner respectfully disagrees with the Applicant for the reason discuss below. 
Atsuo teaches A drive pulse signal is generated at predetermined timing from a transmission circuit 21 inside the ultrasonic diagnostic apparatus body 10 toward N, and ultrasonic waves are radiated from the ultrasonic transducers  the body of the subject(see [005]
Since the frequency band of the received signal is defined in advance in accordance with the frequency of the ultrasonic wave used in the ultrasonic probe, the type of the ultrasonic probe, and the signal waveform of the drive pulse signal ( see FIGS. 7 and 8),[0037]), the lower limit of the band of the received signal the frequency ( fl shown in FIG. 5) is also determined in advance. Therefore, in this case, the operator operates the STC control levers 14 _ 1,14, _ 2,., 14 _ 5 within a range in which the gain of the received signal is small. When the cutoff frequency of the dynamic filter 25 is adjusted and moved to a range where the gain of the received signal is large, the cutoff frequency of the dynamic filter 25 is fixed to the lower limit frequency fl(see [0037]].Thus, based on the above discussion it is clear that  the  drive pulse signal is generated at predetermined timing from a transmission circuit based on frequency band of the received signal, and  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale  supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 6. 	Claims 1-6, 9-13, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Iida Atsuo (hereafter Atsuo) , JP 07250833 A published on October 03, 1995,  in view of Romano et al. (hereafter Romano), US 20120136281 A1, published 05-31-2012. 

Regarding claim 1, Atsuo teaches an ultrasonic diagnostic apparatus comprising: (Fig 7, [0001] [0003]-[0004 ] an ultrasonic diagnostic apparatus, includes controller configure to control the frequency of ultrasound signal by adjusting control slide levers (STC))
an evaluating circuit ( Fig. 4, [0013]- [0014],  as discussed above controller configure to control the frequency of ultrasound signal by adjusting STC. An evaluating circuit corresponds to controller) configured to  calculate a signal characteristic of a received signal of a predetermined depth based on received signals of an ultrasonic wave ([0001],[0024],[0038] the controller designed to receive signal obtained by sequentially receiving ultrasonic waves emitted into a subject and sequentially reflected at each depth position in the subject. Specifically, the controller includes a gain regulator that is  controlled  by adjusting the amplification factor in each depth region signal. A signal level of a received signal of ultrasonic waves reflected in a shallow region is large, and a signal level of a received signal of an ultrasonic wave reflected in a deep region is small, calculate a signal characteristic corresponds  evaluating  the signal level based on shallow and  deep region  );
a frequency setting circuit  (Fig.4 unit 25, the Dynamic Filter) configured to set a transmission frequency (Claim 2, [0022] Figs.4, 8, [0037], unit 13, the reception filter (dynamic filter 25) is configured so that the entire pass band sandwiched between the cutoff frequency on the low frequency side and the cutoff frequency on the high frequency side can be variably configured, and the gain adjuster is operated in the direction in which the operator increases the gain. For example, when the received signal in the region A is input to the dynamic filter 25, the filter characteristics of the dynamic filter 25 are adjusted like the high-pass filter A0 having a cutoff frequency on the high frequency region. The frequency setting circuit corresponds to  the dynamic filter 25); and
a drive circuit configured to generate a drive pulse based on the set transmission frequency ([0037], the frequency band of the received signal is predetermined in advance according to the frequency of the ultrasonic wave adopted in the ultrasonic probe 40 (see FIGS. 7 and 8), the type of the ultrasonic probe, the signal waveform of the drive pulse signal, and the like, which implies associated drive circuitry);

While adjusting the amplification factor according to depth cited from at least [0024] necessitates assessing a degree of beam penetration to appropriately adjust the gain, it is noted that Atsuo does not directly teach “a frequency setting circuit configured to set a transmission frequency based on the acquired degree of beam penetration”.
On the other hand,  Romano teaches a frequency setting circuit configured to set a transmission frequency based on the acquired degree of beam penetration in a depth direction ( [0048]-[0051], Romano  specifically teach how  a  penetration level of ultrasound beam depends on the frequency of said ultrasound beam. In particular, low frequency ultrasound beam penetrates more deeply than high frequency ultrasound beam. If  the frequency of the ultrasound beam is lower than 19 MHz, there is a risk that the beam penetrates to deeply so that tissues at the neighborhood of the ciliary body may be damaged by the ultrasound beam. And if the frequency of the ultrasound beam is higher than 23 MHz, there is a risk that the ultrasound beam does not penetrate enough into the tissue of the eye so that the ultrasound beam does not destroy the ciliary body. Thus, from the above discussion it is clear  that Romano teaches a method determining a degree penetration  of ultrasound beam as a function of frequency, i.e’, by adjusting the frequency of the ultrasound that range between  the  lower frequency and  a  higher  frequency based on the degree of  the ultrasound signal penetration). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of evaluating the penetration depth by adjusting the frequency of the ultrasound taught by Romano into Atsuo.
The suggestion/motivation for doing allow user of to Atsuo to  control the penetration degree or level  of the ultrasound signal by adjusting the frequency of the ultrasound signal in such way that the ultrasound signal not damage the tissue around the penetration area and the tissue located  below the desired depth level.  


Regarding claim 3, Atsuo teaches the received signals include a first  received signal in a scanned state (Figs. 7, [0003], Ultrasonic waves are emitted from the ultrasonic probe 40 into the body of the subject 2, and the operator manually scan the ultrasonic waves using a control slide lever (STC) as shown in Fig.7)

Regarding claim 4, Atsuo teaches the received signals are received signals corresponding to a lowest switchable transmission frequency among switch transmission frequency among switchable transmission frequencies (Figs. 4, [0006],[0022],   A reception filter (the dynamic filter 25)  has a transferable limit frequency to the low frequency side of the pass band. This transferable limit frequency is set to a frequency corresponding to, for example, the lower limit frequency of the received signal)
            
Regarding claim 5, Atsuo teaches the frequency setting circuit is configured to set a frequency higher than  the lowest transmission frequency as the transmission frequency to be set based on the result the acquired degree of bean penetration (claim 2, [0037], the reception filter (dynamic filter25) is configured so that the entire pass band sandwiched between the cutoff frequency on the low frequency side and the cutoff frequency on the high frequency side can be variably configured, and the gain adjuster is operated in the direction in which the operator increases the gain. Thus, the dynamic filter 25 transmit signal with frequency higher than the minimum cut of frequent, wherein the variably adjusted cutoff frequency determine based on the gain adjusted by the controller)
            
Regarding claim 6, Atsuo teaches the evaluating circuit is further configured to evaluate the degree of beam penetration based on raw data before scan conversion as the received signals. ([0018], In addition to the STC control lever 14, and the filter characteristics are manually adjusted to match the received signal. Thus, the operator adjust STC control lever 14 and the filter in advance before receiving the ultrasonic signal).  

Regarding claim 9, Atsuo teaches a filter setting unit further configured to: a frequency characteristic analysis circuit (the dynamic filter 25 (reception filter)) configured to perform frequency analysis of the received signal of the predetermined depth to acquire frequency characteristic based on the received signals (Fig. 4 [0037] the dynamic filter 25 (reception filter) received the frequency signal from the gain controller and adjust  the received frequency signal based on the gain when the gain is smaller the dynamic filter cutoff frequency adjusted to make the gain of the received signal larger, wherein the depth is determine based on the gain); and 
a filter setting circuit (Fig.4 unit 31. [0023], the gain adjuster) configured to set a reception filter that corrects the frequency characteristic of the predetermined depth such that the frequency characteristic of the predetermined depth exhibits a predetermined frequency characteristic (Figs. 4 and 8, [0037]-[0038] the cut off frequency of the dynamic filter is adjusted based on the gain adjuster in order  adjusts to the received signal to determine the depth of the tissue.) ; and 
a frequency processing circuit  (Fig.4 amplifier unit 30’)configured to apply the reception filter by feeding back the reception signal of the predetermined depth (Fig. 4, [0035]- [0037]  the cutoff frequency of the dynamic filter 25 is adjusted to increase the gain of the received signal. when moving up range, the cutoff frequency of the dynamic filter 25 is fixed to the lower limit frequency fL, the brightness adjustment is performed by adjusting the amplification factor of the amplifier 30’).

Regarding claim 10, Atsuo teaches the frequency characteristic analysis circuit is further configured to perform frequency analysis of the received signal in each region of interest ([0024]-[0025], the gain adjuster adjusts the passband frequency range for a shallower region in the subject than the predetermined depth region among the depth regions. Region of interest corresponds to the shallow region and the depth regions) according to the depth to acquire frequency characteristic for each region of interest, (Figs. 8.,[0005],[0024] the gain adjuster adjusts the pass band in each depth region shallower than the predetermined depth region in the subject when the operator is operated. The gain also adjusted, by adjusting the amplification factor in each depth region deeper in the subject than the predetermined depth region.)
the filter setting circuit  (Fig.4 unit 31. [0023], the gain adjuster)is further configured to set the reception filter, which corrects the frequency characteristic of each region of interest for each region of interest such that the frequency characteristic of each region of interest show the predetermined frequency characteristic, (Figs. 4 and 8. , [0037]-[0038] the cut off frequency of the dynamic filter is adjusted based on the gain adjuster  in order  adjusts to the received signal to determine the depth of the tissue) and
the filter processing circuit is configured to apply the reception filter by setting the reception filter for each region of interest to the reception signal in each region of interest(Fig. 4, [0035]- [0037]  the cutoff frequency of the dynamic filter 25 is adjusted to increase the gain of the received signal. when moving up range, the cutoff frequency of the dynamic filter 25 is fixed to the lower limit frequency fL, the brightness adjustment is performed by adjusting the amplification factor of the amplifier 30’. Setting the reception filter for each region corresponding to continuously adjusting the cut of frequency of the dynamic filter 25 by feeding back different gain to the filter using the gain adjuster in order to determine shallow regions or deep regions).

Regarding claim 11, Atsuo teaches the filter setting circuit is further configured to, when an ultrasonic image is generated by compounding frequency components, set the reception filter for each frequency component set in each of the regions of interest ([0038], the cut of frequency of the dynamic filter is adjusted in shallow region, while the cut of frequency  of the dynamic filter at deep region is fixed. Specifically the three STC control levers 14_1 to 14_3 the gain adjuster that carry shallow regions are operated, the cutoff frequency of the dynamic filter is adjusted as indicated by I, II, and III shown in FIG. 4, and When the two STC control levers 14_4 and 14_5 that carry deep regions are operated, the cutoff frequency of the dynamic filter is fixed to, for example (see also([0024]-[0025]) .  Compound frequency corresponds to the fixed cut frequency associated to the deep region and adjustable cut of frequency associated to shallow region).

Regarding claim 12, Atsuo teaches the frequency characteristic analysis circuit is further configured to, when the received signal in each region of interest is frequency-analyzed, set each region of interest to include a central position in a scanning direction in the image region (as discuss in claims 10 and 11 the gain adjuster configure to adjust  the cutting frequency  of the dynamic filter using control levers 14_1 to 14_3 to evaluate  shallow regions,, and us control levers 14_4 and 14_5  to adjust the cutting frequency to evaluate the deep regions. Thus, control levers 14_1 to 14_3  that function as a scanner utilized  as a central position for determining a shallow region).

Regarding claim 13, Atsuo teaches the frequency characteristic analysis circuit is configured to set regions of interest at a same depth, and frequency-analyze a particular a region of interest selected from the set regions of interest (Figs. 2B. ,[0031], in FIG. 2B, the signal output from the dynamic filter 25 is a signal having the same power but having a different frequency, that is, a signal having the same gain, and is a monitor screen 11 (see FIG. 7). A tomographic image of the same brightness is displayed above regardless of the depth region).

Regarding claim 15, Atsuo teaches the received signal is an I/Q (In-phase/Quadrature- phase) signal, (Fig.9 [008], Fig. 9 shows that the received signal Fig.9 (a) to the dynamic filter and  the output signal Fig.9(b)  from the dynamic filter are in  in phase) and the filter coefficient of the received filter is a complex coefficient (FIG. 11 is a circuit diagram of the dynamic filter. The filter coefficient are complex variables since the inductance are represented using complex number). 

Regarding claim 18, Atsuo teaches an adjustment switch (Fig. 4 unit 14 STC control slide levers) configured to adjust the frequency characteristic of the reception filter (Figs. 4, 7, [0014][0017][0018]   the gain adjuster (see Fig . 4 unit 31)  adjust the cut of frequency of the dynamic filter 25,wherin  the gain adjuster  produce the gain values by adjusting  the levers  of STC control slide levers)

Regarding claim 19, Atsuo teaches when it is determined that change in the value indicating scan cross-section ([0013], by turning the gain control knob the luminance of the entire tomographic image displayed on the monitor screen 11 (see FIG. 7) is adjusted.  Applicant disclosed scan cross-section (e.g., the position of the ultrasonic probe 20. Thus, the scan cross-section corresponds to gain control knob ) is equal to or greater than a threshold value ([0013][ [0014],  As shown Fig.7 the operator turning the gain control knob until a desired luminance  of tomographic image achieved), and when it is determined after the determination that the change in a value indicating the scan cross-section is less than a threshold value, the frequency characteristic analysis circuit is  further configured to perform frequency analysis of the received signals again (Figs. 4-7,[0013][ [0014],  clearly the operator manually adjust gain control knob until the  gain adjuster  adjust the cut off frequency of the dynamic filter and obtaining the desire luminance  of tomographic image achieved) 

Regarding claim 20, Atsuo teaches the value indicating the scan cross-section is a value indicating a position or an angle of the ultrasonic probe corresponding to the scan cross-section (Fig.4 [0028], the STC control levers 14_1, 14_2,..., 14_5 is responsible for luminance adjustment of a region on the tomographic image corresponding to each illustrated depth region.  The control levers 14_1, 14_2,..., 14_5 are indicated with the numerical values 0-40mm, 80-120mm, etc..  The cross-section is a value indicating the position corresponds to the numerical values 0-40mm, 80-120mm, etc.,) 

Regarding claim 21, Atsuo teaches the value indicating the scan cross-section is a luminance value of the ultrasonic image corresponding to the scan cross-section ([0028] the STC control levers 14_1, 14_2,..., 14_5 is responsible for luminance adjustment of a region on the tomographic image).

Regarding claim 22, Atsuo  teaches the filter processing circuit is further configured to acquire and use, when it is determined in a series of ultrasonic examinations that a scan cross-section at a same position as in a past has been scanned, a reception filter corresponding to the scan cross-section (Figs 4, 7, [0014][0017][0018]   as discussed in claims 18 and 21 above the gain adjuster (see Fig . 4 unit 31)  adjust the cut of frequency of the dynamic filter 25,wherin  the gain adjuster  produce the gain values by adjusting  the levers  of STC control slide levers. By turning the gain control knob the luminance of the entire tomographic image displayed on the monitor screen 11 (see FIG. 7) is adjusted (see FIG. 9 (f-1).  The process of monitoring the luminance  value of tomographic image is carried for a multiple patients).

7.	Claims 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Iida Atsuo (hereafter Atsuo) , JP 07250833 A published on October 03, 1995,  in view of Romano, US 20120136281 A1,  further in view of Sui et al.,  (hereafter Sui),  US 20140066768 A1, published on Aug.13, 2014.

Regarding claim 2, Atsuo teaches the evaluating circuit is further configured to acquire the degree of beam penetration (Fig. 5, [0024], as discussed above controller configure to control the frequency of ultrasound signal by adjusting STC. An evaluating circuit corresponds to controller. the controller include a gain regulator that is  controlled  by adjusting the amplification factor in each depth region ) 
It is noted that Atsuo does not specifically teach  “acquire the degree of beam penetration based on a signal to noise (SN) ratio”.
On the other hand Sui teaches evaluate the degree of beam penetration based on a signal to noise (SN) ratio ([0023]-[0024] the procedure shown in  FIG. 2 is used to decide at which depth the higher frequency loses penetration and a lower frequency has to take over. This is done by comparing the signal frame with noise frame at that depth.  The harmonic weights of compounding at different depths are computed in the approach of FIG. 5. The weights are proportional to the signal to noise ratio of the harmonic)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of evaluating the penetration depth value taught by Sui into Atsuo.
The suggestion/motivation for doing allow user of to Atsuo determine dynamically plurality of   penetration depth values as desire by shifting a harmonic frequency (see [0008], published claim 1).

8.	Claims 7-8, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Atsuo , JP 07250833,  in view of  Romano, US 20120136281 A1, as applied to claims 1, 6, 9, 10, 12, and 13 above, and further in view of TANIGUCHI; Tetsuya (hereafter TANIGUCHI),US 20160338670 A1, published on November 24, 2016.  

  Regarding claim 7, Atsuo further teaches the evaluating circuit is further configured to divide an image region formed by the raw data into divided regions([0024],[0030] , Atsuo specifically teaches depth regions and shallow region for each depth region; and power spectra of the shallow region A and the deep region B in the received signal shown in FIG. 9), 
a  transmission frequency corresponding to the received signals higher than previously set (the cut off frequency and pass band frequency corresponds to the received signals the band pass frequencies is higher than the band pass frequencies)
It is noted that modified Atsuo does not specifically teach  “determine whether or not each of the divided regions belongs to a parenchyma based on a SN ratio of each of the divided regions and variance of signals of each of the divided regions, and compare, when a set divided region belongs to the parenchyma among the divided regions, the SN ratio of the set divided region with a threshold value, and the frequency setting circuit is  further configured to set, when the SN ratio of the set divided region is equal to or greater than the threshold value” 
On the other hand TANIGUCHI, in the same field of diagnostic ultrasound, teaches determine whether or not each of the divided regions belongs to a parenchyma based on the SN ratio of each of the divided regions and variance of signals of each of the divided regions ([0234], wrist and MP joint flexor tendon, which are disposed in a shallow site, are available for evaluation of the resolution and signal-to-noise ratio of the shallow site. Meanwhile, the infrapatellar fat body, which is disposed in a deep site, is available for evaluation of the resolution and signal-to-noise ratio of the deep site. visualization score), and compare, when a deep divided region belongs to the parenchyma among the divided regions, the SN ratio of the set divided region with a threshold value, and the frequency setting circuit is  further configured to set, when the SN ratio of the set divided region is equal to or greater than the threshold value ([0236],  For the wrist and the MP joint flexor tendon, Examples 1 to 5 have a higher visualization score than Comparative Examples 1 to 3 and 5 to 10, which results indicate a high resolution and a signal-to-noise ratio in the visualization of shallow sites. For infrapatellar fat body, Examples 1 to 5 have a high visualization score than Comparative Examples 1 to 10, which results indicate a high resolution and a signal-to-noise ratio in the visualization of deep sites), and
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate   a well-known signal–to–noise ratio (SNR) with higher SNR value for shallow region and improving resolution for deep region taught by TANIGUCHI into Atsuo.
The suggestion/motivation for doing allow user of to obtain high-resolution harmonic image of shallow region, since High SNR suppress unwanted noise from ultrasound signal.    

Regarding claim 8, Atsuo further teaches the evaluating circuit is further configured to divide an image region formed by the raw data into divided regions ([0024],[0030]  Atsuo   specifically teaches depth regions and shallow region for each depth region; and power spectra of the shallow region A and the deep region B in the received signal shown in FIG. 9 ), and compare (published claims 5-8, [0024],  the gain adjuster adjusts the gain by adjusting the pass band for each of the depth regions that are shallower than the predetermined depth region in the subject. The gain of the depth region is adjusted by adjusting the amplification factor for a region deeper in the subject than the predetermined depth region, The operator  adjust gain adjuster to  by moving the STC control slide levers to predetermined  distance), and the frequency the transmission frequency corresponding to the received signals (the cut off frequency and pass band frequency corresponds to the received signals).
However, it is  noted that  Atsuo does not specifically teaches “compare the SN ratio of a set divided region and setting circuit is configured to not change when the SN ratio of the set divided region is less than the threshold value” 
On the other hand TANIGUCHI teaches compare the SN ratio of a shallow divided region ( [0240], compare a signal-to-noise ratio in shallow region with visual score ) and setting circuit is further configured to not change when the SN ratio of the set divided region is less than the threshold value ([0243], a method of maintaining a high resolution and a high signal-to-noise ratio of ultrasound images generated for shallow sites from ultrasound image data,)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate   a well-known signal–to–noise ratio (SNR) with higher SNR value for shallow region and improving resolution for deep region taught by TANIGUCHI into Atsuo.
The suggestion/motivation for doing allow user of to obtain high-resolution harmonic image of shallow region, since High SNR suppress unwanted noise from ultrasound signal.

Regarding claim 14,  the combination of Atsuo as modified and further modified by TANIGUCHI teaches the frequency characteristic analysis circuit is  configured to frequency-analyze the particular region of interest (as discuss in claims 10 and 11 of Atsuo the gain adjuster configure to adjust  the cutting frequency  of the dynamic filter using control levers 14_1 to 14_3 to evaluate  shallow regions, and us control levers 14_4 and 14_5  to adjust the cutting frequency to evaluate the deep regions). Atsuo is not specific to identifying regions  SN is ratio higher than a threshold value. However, Taniguchi teaches this feature ([0145] of Taniguchi,  a frequency components of an excitation signal waveform and an ultrasound waveform allow the apparatus to create a high-resolution harmonic image having a high signal-to-noise ratio for shallow sites of a subject and suppress a significant reduction in resolution for deep sites to create a highly uniform harmonic image from shallow to deep sites).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate   a well-known signal–to–noise ratio (SNR) with higher SNR value for shallow region and improving resolution for deep region taught by TANIGUCHI into Atsuo.
The suggestion/motivation for doing allow user of to obtain high-resolution harmonic image of shallow region, since High SNR suppress unwanted noise from ultrasound signal.       

Regarding claim 16, TANIGUCHI further teaches the filter setting circuit is further configured to shape a wave form of the frequency  such that the frequency characteristics is close to a flat band width ([0174] This enhances the band flatness and leads to the acquisition of broadband harmonic components from one third harmonic frequency component of a rectangular wave into which each part is converted)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate   a well-known signal–to–noise ratio (SNR) with higher SNR value for shallow region and improving resolution for deep region taught by TANIGUCHI into Atsuo.
The suggestion/motivation for doing allow user of to obtain high-resolution harmonic image of shallow region, since High SNR suppress unwanted noise from ultrasound signal.

Regarding claim 17, Atsuo teaches the filter setting circuit is further configured to set the reception filter such that the frequency characteristic of the received signal is symmetrical on a low frequency side and a high frequency side with a center frequency as a center (Figs. 10 as illustrated in Fig.10 the dynamic filters are bell  type  and  they are symmetric respect the vertical line that pass through the maximum value, wherein the lower frequency   and the higher frequency are located to the  far left and  far right side respect to  axis of symmetry).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/              Examiner, Art Unit 3793       

    /KEITH M RAYMOND/                Supervisory Patent Examiner, Art Unit 3793